Order modified by striking out the provisions in relation to security for costs and as modified affirmed, without costs on this appeal, without prejudice to a motion to require security for costs after the amended complaint has been filed. All concur. (The order requires security for costs conditionally and grants leave to serve an amended complaint in an action for damages for the wrongful killing of plaintiff’s intestate by a deputy sheriff.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.